                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                            ______________________

LERON NMN WATSON,                   )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )     Case No. 1:18-cv-994
                                    )
COMMISSIONER OF                     )     Honorable Phillip J. Green
SOCIAL SECURITY,                    )
                                    )
                  Defendant.        )
____________________________________)

                                JUDGMENT

      In accordance with the Memorandum Opinion entered this date:

      IT IS HERBY ORDERED that the Commissioner’s decision is AFFIRMED.


Dated: June 11, 2019                      /s/ Phillip J. Green
                                          PHILLIP J. GREEN
                                          United States Magistrate Judge
